Martin, J.,
(dissenting.) This action was to recover damages sustained by the plaintiff by reason of the fraud or deceit of the defendant. The defendant’s alleged fraud consisted in falsely representing himself to be the agent of .one Elkins in purchasing the plaintiff’s hops. On the trial the defendant *259.asked the court “to charge directly that a verdict or judgment for the defendant in this case would not be a bar to an action by the plaintiff against Knox for the breach of contract to buy the hops upon his own account;” to which the court replied: “I decline to charge that. I think the rule is, having selected this remedy, and the method of enforcing it, that it is a selection which he must stand by, and I decline to charge the proposition. ” The appellant contends that this was error. If the defendant fraudulently represented that he was the agent of Elk-ins in purchasing the hops in question, the plaintiff -had two remedies: (1) By an action for damages for the defendant’s fraud; and (2) by an action upon an implied warranty that he was such agent. If these remedies were inconsistent, the plaintiff, by bringing this action, with a knowledge of all the facts, must be deemed to have made his election of remedies, and he could not maintain an action upon such implied warranty. But if they were consistent and concurrent, then this action would not bar an action upon the defendant’s warranty, whether express or implied; as a party may prosecute as many remedies as he legally has, provided they are consistent and concurrent. Bowen v. Mandeville, 95 N. Y. 240, and cases cited. In the case of Baltzen v. Nicolay, 53 N. Y. 467, 469, it was said: “ When an agent makes a contract beyond bis authority, by which the principal is not bound, by reason of the fact that it was unauthorized, the agent is liable in damages to the per.son dealing with him upon the faith that he possessed the authority which he assumed. The ground and form of his liability in such a case has been •the subject of discussion, and there are conflicting decisions upon the point; but the later and better considered opinion seems to be that his liability, when the contract is made in the name of his principal, rests upon an implied warranty of his authority to make it, and the remedy is by an action for its breach,”—citing Collen v. Wright, 8 El. & Bl. 647; White v. Madison, 26 N. Y. 117; Dung v. Parker, 52 N. Y. 494. See, also, Simmons v. More, 100 N. Y. 141, 2 N. E. Rep. 640, and cases cited in opinion. The question presented is whether the plaintiff’s remedy by an action against the defendant for his deceit in falsely and fraudulently representing that he was the agent ■ of Elkins, and his remedy upon the implied warranty of his authority to act as such agent, were independent and inconsistent, or whether they were consistent and concurrent, remedies. In White v. Madison, 26 N. Y. 124, where -this question was somewhat considered by the court of appeals, Selden, J., said: “If the act of the agent were fraudulent, an action for the deceit would lie; but it would be a concurrent remedy, with an action on the warranty; -and so I apprehend must be the action on the contract itself, if the cases which sustain such action are to be regarded as correctly decided.” The doctrine of ■this case was followed in Dung v. Parker, 52 N. Y. 500, where Andrews, . J., says: “If the act of the agent was fraudulent, an action for the deceit is a concurrent remedy with assumpsit.” See, also, Bowen v. Mandeville, 95 N. Y. 240. The doctrine of these cases seems to be decisive of this question, and requires us to hold that the plaintiff’s remedies for the defendant’s fraud, and on his implied warranty, were concurrent, and not inconsistent. It follows, therefore, that the statement of the court that the plaintiff, having selected his remedy, must stand by it, and could not recover upon the contract, was not correct, if held to apply to the implied warranty of authority which .arose from the defendant’s unauthorized act as agent.
Assuming the incorrectness of this statement, the inquiry is presented whether the court erred in refusing to charge as requested, or in giving the reasons assigned for declining to do so. The action was a clear and well-defined action for fraud. The only questions that were material to the case were whether the defendant made the representation under such circumstances and with the intent necessary to establish a cause of action for fraud. Whether the plaintiff might have maintained a different action, or might, if defeated .in this action, still maintain a different one, were questions in no way mate*260rial to any issue between the parties. Therefore the court properly declined to charge as requested. Tiie court was only required to charge upon the material questions in the case. Having done that, it was under no obligation to submit to the jury an abstract proposition of law for its consideration. Moody v. Osgood, 54 N. Y. 488; Hine v. Bowe, 114 N. Y. 351, 21 N. E. Rep. 733. Her was it error to refuse to charge upon an irrelevant point. Kissenger v. Railroad Co., 56 N. Y. 538. A refusal to charge a proposition which, however true, is foreign to the ease, is not error. Priebe v. Bridge Co., 77 N. Y. 597. But-it is said that the reason assigned by the learned trial judge for declining to charge as requested was not correct, and hence it constituted an error for which the judgment should be reversed. I do not think so. The reason given by the court was, in effect, that the plaintiff, having selected his remedy.bv that action, must stand by it. This was little more than denying the defendant’s request; and, as the statement of the court related only to an immaterial question, it could not have injured the defendant. It may be observed that tile request was not to charge that a judgment in this case would not be a bar to an action against the defendant for a breach of his implied warranty of authority, but was a request to charge that a judgment in the case would not be a bar to an action by the plaintiff against the defendant for the breach of a contract to buy the hops on his own account. This request clearly related to the sale which was the basis of this action, and was, in effect, a request to charge that, if the contract was in form and substance a contract of sale between the plaintiff and defendant, the plaintiff could recover in an action thereon. I do not think the court would have been justified in charging as requested,- or that what was said in reply to such request constituted an error for which the judgment should be reversed. If there was such a contract between the parties, it was disaffirmed by the bringing of this action. ' The action was totally inconsistent with the existence of any such contract. Roberts v. Ely, 9 N. Y. St. Rep. 796. Moreover, I do not think the exception taken by the appellant sufficient to raise the question as to the correctness of the language employed by the court in its statement in relation to the plaintiff’s selection of a remedy. The appellant requested the court to charge a distinct proposition. It declined, and then gave a reason for doing so. There was no specific exception to what the court said, but only a general one, which would seem to relate to the refusal of the court to charge as requested, rather than to the reasons' assigned for such refusal. The exception did not in any manner refer to that portion of the charge now objected to, so that the court could have understood that the exception related to the reason assigned for it ruling. “When it is intended to except to a specific proposition or to particular remarks of a judge in his charge to the jury, the counsel making this exception should put his finger on the proposition clearly and distinctly, beyond any question, and employ language entirely plain, so that there can be no doubt as to the real character of the exception, or as to what was actually intended. This is essential to enable the judge to correct, modify, or change the language used, if he deems it proper, and to prevent any misconception or misapprehension as to what portion of tile charge the exception was intended to apply.” McGinley v. Insurance Co., 77 N. Y. 495, 497; Bosley v. Machine Co., 123 N.Y. 550, 558, 25 N. E. Rep. 990. If, however, the exception were to be regarded as an exception both to the refusal to charge as requested, and to what was said by the court, still, as the refusal to charge was proper, a general exception should not, I think, be sustained. The rule is well established that if a charge on a certain subject contains two or more propositions, and as to one of them the charge is correct, a general exception to the portion of the charge relating to that subject will bring up no question for review. If the appellant desired to raise a question as to the propriety of the language used by the court in denying his request, he should have taken a specific exception thereto. Hot having done *261so, I do not think that the propriety of that portion of the charge can be reviewed on this appeal. I fully concur in the opinion of my Brother Hardin in this case, except in his conclusion that the remarks of the court, in declining to charge as requested, constituted error for which this judgment should be reversed. I cannot concur in that conclusion. I am of the opinion that the judgment and order should be affirmed, with costs.